PER CURIAM.
This is an appeal by the husband from a final judgment of dissolution. We affirm the award of attorney’s fees but reverse the disposition of the parties’ fourplex — actually, two separated buildings, each having two units; and remand with direction.
The trial court did not, nor could it from this record of pleadings and proof, set aside the parties’ pre-nuptial agreement. However, it rendered the agreement virtually unenforceable by awarding to the wife not only all of the rentals from three units, as well as lifetime use of the fourth unit, but also the sole determination of when, if ever, the fourplex was to be sold.
On remand the trial court is directed to render the agreement viable by eliminating permanent, unilateral control by the wife of the property’s disposition, and to make an appropriate award of permanent alimony appropriate to her needs and the husband’s ability to pay.
GLICKSTEIN, DELL, JJ., and COOK, JACK H., Associate Judge, concur.